Name: Council Regulation (Euratom, ECSC, EEC) No 2780/81 of 22 September 1981 adjusting the daily subsistence allowance rates for officials on mission laid down in Article 13 of Annex VII to the Staff Regulations of Officials of the European Communities
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  executive power and public service;  EU institutions and European civil service
 Date Published: nan

 26. 9 . 81 Official Journal of the European Communities No L 271 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EURATOM, ECSC, EEC) No 2780/81 of 22 September 1981 adjusting the daily subsistence allowance rates for officials on mission laid down in Article 13 of Annex VII to the Staff Regulations of Officials of the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (EEC, Euratom, ECSC) No 161 /80 (2), and in particular Article 13 of Annex VII to the Staff Regulations and Articles 22 and 67 of the Conditions of Employment, Having regard to the proposal from the Commission , Whereas, in order to take account of the trend in costs recorded in the different places of employment in the Member States, the rates of daily subsistence allowance for officials on mission should be adjusted, HAS ADOPTED THIS REGULATION : Article 1 Article 13 of Annex VII to the Staff Regulations is hereby amended as follows : 1 . the scale in paragraph 1 (a) shall be replaced by the following : (in Bfrs) I II III Grades Al to A 3 and L/A 3 Grades A4 to A 8 , L/A 4 to L/A 8 and Category B Other Grades Belgium 1 400 2 150 1 990 Denmark 1 650 2 150 1 990 Germany 1 350 2 150 1 990 Greece 900 1 550 1 430 France 1 550 2 650 2 450 Ireland 1 430 2 000 1 850 Italy 1 110 1 900 1 760 Luxembourg 1 300 2010 1 850 Netherlands 1 300 2 250 2 080 United Kingdom 1 350 2 650 2 450 (') OJ No L 56, 4 . 3 . 1968 , p . 1 . (2) OJ No L 20, 26 . 1 . 1980, p . 5 . No L 271 /2 Official Journal of the European Communities 26. 9 . 81 2. paragraph 2 shall be replaced by the following : '2 . In addition to the rates set out in Column I of the foregoing scale, the hotel bill covering room , service and taxes, but excluding breakfast, shall be reimbursed up to a maximum of Bfrs 950 for Greece , Bfrs 1 400 for Denmark, France, Italy and Luxem ­ bourg, Bfrs 1 500 for the Netherlands and Ireland , Bfrs 1 700 for Belgium and the United Kingdom and Bfrs 1 800 for the Federal Republic of Germany. Where a hotel bill is not produced, a fixed sum equivalent to 40 % of the amounts specified above shall be paid to the official , except where he has incurred reimbursable sleeper costs or has not had to spend the night away from his place of employment.' ; 3 . in paragraph 3 the words 'by Bfrs 330 and Bfrs 315 respectively' shall be replaced by 'by 25 % ' ; 4 . the second subparagraph of paragraph 8 shall be replaced by the following : 'The daily subsistence allowance shall be reduced by 23 % of the allowance provided for in Column I and 16 % of the allowance provided for in Columns II and III for each meal provided ; the allowances provided for in Columns II and III shall be reduced by 34 % for each day's accommodation provided . Where an official on mission has all his meals and accommodation provided or reimbursed by one of the institutions of the Communities or by a national or international administration or organization , he shall receive, in place of the daily subsistence allowance for missions provided for above, an allowance of 26 % of the amount provided for in Column I or 17% of the amounts provided for in Columns II and III .'; 5 . paragraph 9 shall be deleted and paragraph 10 shall be renumbered 9 ; 6 . in paragraph 9 , the words ' in paragraphs 1 , 2, 3 , 8 and 9 ' shall be replaced by ' in para ­ graphs 1 , 2, 3 and 8 '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 September 1981 . For the Council The President J. BRUCE-GARDYNE